IN THE UNITED STATES DISTRICT COURT FOR nf JIL IEID

EASTERN DISTRICT OF OKLAHOMA
SEP 3.0 2019

RICHARD LEE ECKSTEIN, PATRIC
‘RICK KEANE
Clerk, us pee ak

 

 

)
)
Plaintiff, ) ey 5
) eputy Clerk
) Case No. CIV-18-143-KEW
)
COMMISSIONER OF THE SOCIAL )
SECURITY ADMINISTRATION, )
)
Defendant. )
OPINION AND ORDER
Plaintiff Richard Lee Eckstein (the “Claimant”) requests

judicial review of the decision of the Commissioner of the Social
Security Administration (the “Commissioner”) denying Claimant’s
application for disability benefits under the Social Security Act.
Claimant appeals the decision of the Administrative Law Judge
(“ALJ”) and asserts that the Commissioner erred because the ALJ
incorrectly determined that Claimant was not disabled. For the
reasons discussed below, it is the finding of this Court that the
Commissioner's decision should be and is REVERSED and the case is
REMANDED for further proceedings.
Social Security Law and Standard of Review

Disability under the Social Security Act is defined as the
“inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment. . .”
42 U.S.C. § 423(d) (1) (A). A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of
such severity that he is not only unable to do his previous work
but cannot, considering his age, education, and work experience,
engage in any other kind of substantial gainful work which exists
in the national economy. . .” 42 U.S.C. § 423(d)(2) (A). Social
Security regulations implement a five-step sequential process to
evaluate a disability claim. See 20 C.F.R. §§ 404.1520, 416.920.1

Judicial review of the Commissioner’s determination is
limited in scope by 42 U.S.C. § 405(g). This Court’s review is
limited to two inquiries: first, whether the decision was
supported by substantial evidence; and, second, whether the
correct legal standards were applied. Hawkins v. Chater, 113 F.3d
1162, 1164 (10th Cir. 1997) (citation omitted). The term

“substantial evidence” has been interpreted by the United States

 

1 Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry. If not, the
evaluation proceeds to step four, where claimant must establish that te
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work. If the claimant’s step four burden is met, the burden
shifts to the Commissioner to establish at step five that work exists in
significant numbers in the national economy which the claimant - taking
into account his age, education, work experience, and RFC - can perform.
Disability benefits are denied if the Commissioner shows that the
impairment which precluded the performance of past relevant work does not
preclude alternative work. See generally, Williams v. Bowen, 844 F.2d
748, 750-51 (10th Cir. 1988).
Supreme Court to require “more than a mere scintilla. It means
such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Richardson v. Perales, 402
U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)). The court may not re-weigh the evidence
nor substitute its discretion for that of the agency. Casias v.
Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.
1991). Nevertheless, the court must review the record as a whole,
and the “substantiality of the evidence must take into account
whatever in the record fairly detracts from its weight.” Universal
Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias,
933 F.2d at 800-01.
Claimant’s Background

Claimant was 59 years old at the time of the ALJ’s decision.
He has a high school education and worked in the past as an
assistant manager, customer service representative, mortgage
personnel, and food quality controller. Claimant alleges an
inability to work beginning on November 29, 2015, due to
limitations resulting from pneumothorax, hernias, arthritis,
epilepsy, vision problems, anxiety, and depression.

Procedural History

On December 2, 2015, Claimant filed an application for a period

of disability and disability insurance benefits under Title II (42

U.S.C. § 401, et seq.) of the Social Security Act. On March 24,
2016, Claimant protectively filed an application for supplemental
security income pursuant to Title XVI (42 U.S.C. § 1381, et seq.)
of the Social Security Act. Claimant’s applications were denied
initially and upon reconsideration. On February 27, 2017, the
Administrative Law Judge(*ALJ”) James Linehan conducted a hearing
in McAlester, Oklahoma, at which Claimant appeared and testified.
On May 4, 2017, the ALJ entered an unfavorable decision. Claimant
requested review by the Appeals Council, and on March 6, 2018, it
denied review. As a result, the decision of the ALJ represents
the Commissioner’s final decision for purposes of further appeal.
20 C.F.R. §§ 404.981, 416.1481.
Decision of the Administrative Law Judge

The ALJ made his decision at steps four and five of the
sequential evaluation. He determined that while Claimant suffered
from severe impairments, he did not meet a listing and retained
the residual functional capacity (“RFC”) to perform sedentary
work, with limitations.

Errors Alleged for Review

Claimant asserts the ALJ committed error by (1) failing to
reach a proper RFC determination with regard to his mental
impairments; (2) failing to reach a proper RFC determination with
regard to his physical impairments; (3) finding he could perform
his past relevant work at step four; and (4) finding he had

acquired skills from his past relevant work that would transfer to
other occupations at step five.
Mental RFC Determination

In his decision, the ALJ found Claimant suffered from severe
impairments of obesity in combination with hernias and
polyosteoarthritis, unspecified. (Tr. 15). He determined Claimant
could perform sedentary work with additional limitations. In so
doing, the ALJ found Claimant could occasionally lift and carry
ten pounds frequently and sit, stand, and walk “alternatively for
six hours each activity out of eight hours per day.” Claimant
could use his hands for grasping, holding, and turning objects up
to eight hours per day. He could climb, stoop, kneel, crouch,
crawl, and balance up to four hours in an eight-hour day. Claimant
should avoid concentrated exposure to dust, fumes, odors, and
gases. (Tr. 20).

After consultation with a vocational expert (“VE”), the ALJ
determined Claimant could perform her past relevant work as a tax
records clerk (Tr. 26). Relying on the VE’s testimony, the ALJ
also determined Claimant could perform the representative jobs of
order clerk, system surveillance monitor, and document preparer,
all of which the ALJ found existed in sufficient numbers in the
national economy. (Tr. 27). As a result, the ALJ concluded Claimant
was not under a disability from November 29, 2015, her alleged onset

date, through the date of the decision. (Tr. 27).
Claimant contends the ALJ failed to account for his mental
impairments in the RFC. He argues that based upon the opinions of
the state agency psychologists, Jeffrey Bryant, Ph.D., and Douglas
Robbins, Ph.D., which the ALJ gave “great” weight, the ALJ should
have included limitations in the RFC, as both determined Claimant
had mild restrictions in activities of daily living, mild
difficulties maintaining social interaction, and mild difficulties
maintaining concentration, persistence, or pace. He further
argues that because the ALJ gave “partial” weight to the opinion
of consulting psychologist Karla McQuain, Ph.D., who determined
there was moderate evidence of impairment in Claimant's ability to
adapt to change (Tr. 579), he should have included it in the RFC.
However, the ALJ was not required to include these restrictions in
the RFC. See Bales v. Colvin, 576 Fed. Appx. 792, 798 (10th Cir.
2014); see also Soc. Sec. Rul. 96-8p, 1996 WL 374184, at *4 (July
2, 1996) (“[T]he limitations identified in the ‘paragraph B’ and
paragraph ‘C’ criteria are not an RFC assessment but are used to
rate the severity of mental impairment(s) at steps 2 and 3 of the
sequential evaluation process. The mental RFC assessment used at
steps 4 and 5 of the sequential evaluation process requires a more
detailed assessment by itemizing various functions contained in
the broad categories found in paragraphs B and C of the adult
mental disorders listings.”). The Court finds no error in this

regard.
Physical RFC Determination

Claimant contends the ALJ's RFC determination of his physical
impairments is not supported by substantial evidence because the
ALJ improperly considered the opinions from his treating
physician, Robert Macmillian, M.D.

Dr. Macmillian provided treatment to Claimant beginning in
May of 2014, after undergoing hernia surgery in February of 2014.
The treatment records show that he continued to provide Claimant
regular treatment through at least November of 2015. During this
time, Claimant continued to have some issues with his hernias and
was noted to have undergone hernia surgery two months prior at his
visit with Dr. Macmillian in November of 2015. (Tr. 537-70).

In April of 2016, Dr. Macmillian expressed opinions about
Claimant’s condition in letter form and also completed a medical
source statement. In his letter, he noted:

[Claimant] has been plagued with multiple medical

conditions which in my opinion preclude him from doing

meaningful work. These include but are not necessarily
limited to chronic hernias of the abdominal wall which

are made worse by lifting or manipulating more than 10

pounds at a time. These hernias have recurred despite

surgical repair of them. Furthermore, [Claimant] has at
times experience[d] great difficulty with a healing of
surgical wounds as a result of these hernia repairs.

[Claimant] suffers from severe osteoarthritis of

multiple joints which is worst at his knees but also

occurs in his hands, ankles and other joints. This
precludes him from being able to walk, kneel, crawl,
crouch on anything more than an extremely limited basis.

[Claimant] suffers from seizure disorder. His seizures
are currently well controlled on his current dose of
Dilantin, but he experienced flare-ups of this in the

past. These flare-ups can potentially result in

significant absences from work and impair his ability to

do multiple work tasks including operation of heavy

machinery.

Based on these conditions, Dr. Macmillan determined he did
not believe Claimant was currently capable of full-time or part-
time work, but he was hopeful Claimant could perform part-time
work in the future. (Tr. 594-95).

On that same date, Dr. Macmillan completed a medical source
statement. Consistent with the conclusions reached in his letter,
he imposed significant functional limitations on Claimant’s
ability to work. (Tr. 590-92).

The ALJ referenced Dr. Macmillan’s letter and medical source
statement in his decision. He gave “partial” weight to Dr.
Macmillan’s opinions expressed in his letter. He noted they are
inconsistent with the evidence of record. He noted the ultimate
determination of whether a claimant can work is reserved to the
Commissioner. He also determined that his opinion lacked
specificity to make it persuasive and was conclusory. (Tr. 24).

With regard to the functional limitations expressed by Dr.
Macmillan on the medical source statement, the ALJ declined to
assign “controlling weight” to the opinions, but instead assigned
them “little weight,” because they are not consistent with the

evidence in the record, are inconsistent with Claimant’s reports

of his daily activities, and are internally inconsistent with Dr.
Macmillan's objective findings. The ALJ also noted that it was
evident the letter and medical source statement were generated
“not in an attempt to seek treatment for symptoms, but rather,
through attorney referral and in connection with an effort to
generate evidence for the current appeal.” He further noted that
Dr. Macmillan “was presumably paid for the report.” He finally
noted that “claimant asks that I accept the functional capacity
assessment at face value, without regard to the six regulatory
factors for weighing the opinion under the treating physician
rule.” (Tr. 24-25).

The ALJ is required to consider all medical opinions, whether
they come from a treating physician or non-treating source. Doyal
v. Barnhart, 331 F.3d 758, 764 (10th Cir. 2003). He must provide
specific, legitimate reasons for rejecting any such opinion, and
also must give consideration to several factors in weighing a
medical opinion. Id. Moreover, “an ALJ must give good reasons
for the weight assigned to a treating physician’s opinion, that
are sufficiently specific to make clear to any subsequent reviewers
the weight the adjudicator gave to the treating source’s medical
opinion and the reason for that weight.” Langley v. Barnhart, 373
F.3d 1116, 1119 (10th Cir. 2004).

With regard to the opinions expressed by Dr. Macmillan in the
letter, the ALJ assigned “partial” weight. However, the ALJ's

analysis is not specific enough for the Court to determine which
portions were given some weight and which portions were given
little if any weight. See Haga v. Astrue, 482 F.3d 1205, 1208
(10th Cir. 2007) (finding an ALJ “is not entitled to pick and
choose through an uncontradicted medical opinion, taking only the
parts that are favorable to a finding of nondisability”).
Moreover, although the ALJ noted inconsistencies between the
opinions and the evidence in the record, he failed to identify any
of these inconsistencies. See Langley, 373 F.3d at 1123 (“Because
the ALJ failed to explain or identify the claimed inconsistencies

., his reasons for rejecting that opinion are not ‘sufficiently
specific’ to enable this court to meaningfully review his
findings.”), quoting Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th
Cir. 2003).

The ALJ’s analysis of Dr. Macmillan’s functional limitations
for Claimant is also deficient. Similar to his treatment of Dr.
Macmillan’s letter, the ALJ noted inconsistencies between the
functional limitations determined by Dr. Macmillan with the
evidence in the record, Claimant’s reports of his daily activities,
and Dr. Macmillan’s own objective findings. However, the ALJ fails
to specify the inconsistencies he found. Langley, 373 F.3d at
1123. In fact, the ALJ did not discuss the treatment records of
Dr. Macmillan in the decision. Moreover, the ALJ suggested Dr.
Macmillan’s opinions were given to generate additional evidence so

Claimant would be found disabled. However, this is not a

10
legitimate reason to reject Dr. Macmillan’s opinions. See McGoffin
v. Barnhart, 288 F.3d 1248, 1253 (10th Cir. 2002) (finding that
“an ALJ’s assertion that a family doctor naturally advocates his
patient's cause is not a good reason to reject his opinion as a
treating physician”). On remand, the ALJ should re-evaluate Dr.
Macmillan’s opinion and specifically set forth those portions that
are given weight, the portions that are not supported, and
specifically discuss the inconsistencies between Dr. Macmillan’s
opinions with the other evidence in the record, his own objective
findings, and Claimant’s activities of daily living.

Claimant also argues that the ALJ improperly evaluated his
symptoms when determining the RFC. Because the evaluation of
Claimant's pain and other symptoms is tied closely to the RFC
determination, the ALJ should reconsider his assessment of
Claimant’ subjective complaints on remand. See Poppa v. Astrue,
569 F.3d 1167, 1171 (10th Cir. 2009) (“Since the purpose of the
[symptom] evaluation is to help the ALJ access a claimant’s RFC,
the ALJ's [symptom evaluation] and RFC determinations are
inherently intertwined.”).

Past Relevant Work Determination

Claimant contends the ALJ's step four determination that he
can perform his past relevant work is not supported by substantial
evidence. However, because the ALJ’s re-evaluation of Dr.

Macmillan’s opinions may result in further limitations in the RFC,

11
the ALJ should reassess whether Claimant can perform his past
relevant work on remand.
Step Five Determination

Claimant further argues that the ALJ’s step five
determination is not supported by substantial evidence because the
ALJ erred in concluding he had acquired skills from his past
relevant work that would transfer to other occupations. Again,
because the Court has determined that the ALJ’s RFC is not
supported by substantial evidence and he must re-evaluate the
opinions from Claimant's treating physician, it is possible the
ALJ's step five findings may change.

Conclusion

The decision of the Commissioner is supported by substantial
evidence and the correct legal standards were applied. Therefore,
this Court finds, in accordance with the fourth sentence of 42
U.S.C. § 405(g), the ruling of the Commissioner of Social Security
Administration should be and is REVERSED and the case is REMANDED
for further proceedings consistent with the Opinion and Order.

IT IS SO ORDERED this 30th day of September, 2019.

a
Hh
KIMBERLY &/ WEST
UNITED STATES MAGISTRATE JUDGE

12
